UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 JOSEPH RANSOM,

          Petitioner,
                 v.                                           Civil Action No. 17-375 (JEB)
 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA,

          Respondent.


                                   MEMORANDUM OPINION

        Pro se Petitioner Joseph Ransom brings this action seeking a writ of habeas corpus,

money damages, and a declaration that Public Law 80-772 (from 1947) is “unconstitutional and

void abinitio.” ECF No. 1 (Petition) at 11, 33. More specifically, he asserts that Congress

passed Public Law 80-772, which, in part, grants jurisdiction to federal district courts over “all

offenses against the laws of the United States,” without the congressional quorum required by

the Constitution. Id. at 11. Because Ransom was apparently tried in such a court under such a

law, he argues that this unidentified federal district court lacked jurisdiction to oversee his trial,

conviction, and eventual imprisonment in a federal correctional institution in Littleton, Colorado.

Id. To right this purported wrong, he asks that this Court now release him from incarceration,

declare him innocent, award him “$3,500 per day of [his] illegal incarceration,” and order that he

not pay taxes on such amount (or ever again). Id. at 33.

        The gravamen of Ransom’s Petition is that his conviction should be overturned because

the jurisdictional statute under which he was convicted is unconstitutional. “The general rule is

that a motion under 28 U.S.C. § 2255 is the exclusive means by which a federal prisoner may


                                                   1
test the legality of his detention.” Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006)

(citation omitted). A prisoner’s challenge to the jurisdiction of the federal court imposing his

sentence must thus be raised as a motion under § 2255 to vacate, set aside, or correct his

sentence. Id.; see also Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating

that attack on constitutionality of statute under which defendant was convicted and sentenced is

properly pursued by motion under 28 U.S.C. § 2255). Such a motion, moreover, must be filed in

the court that imposed the sentence unless the prisoner can show that such a “remedy by motion

is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see

Stephens, 464 F.3d at 897.

         Ransom’s claim for relief has several fatal problems. First, he offers no proof that this is

the appropriate forum for adjudication of his Petition; in other words, this Court has no idea

whether he was convicted and sentenced here. Ransom, moreover, makes no claim that a motion

in his sentencing court – wherever located – would be inadequate or ineffective to address his

claim.

         Finally, even if he could bring this action here, his Petition must still be dismissed as

frivolous. As other courts have explained in great detail, his contention that Congress did not

lawfully pass Public Law 80-772 in 1947 is “utterly baseless” and nothing more than a

widespread “[jailhouse] rumor.” Goodman v. Levi, No. 07-4838, 2007 WL 4241894, at *2 (E.D.

Pa. Nov. 29, 2007). In fact, dozens of federal district courts from around the country have

already uniformly dismissed identical claims as wholly frivolous. Cardenas-Celestino v. United

States, 552 F. Supp. 2d 962, 966-67 (W.D. Mo. 2008) (collecting cases). This Court, without

repeating the whole sordid tale here, concurs in the exhaustive efforts made by these courts to

debunk this jailhouse theory as lacking in any merit.



                                                   2
       To the extent that Ransom also seeks damages for his allegedly illegal confinement,

moreover, this claim also fails. As the Supreme Court instructs:

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence
               invalid[,] . . . plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Because Ransom does not demonstrate that

his conviction or sentence has been reversed or otherwise invalidated, his claim for damages

must also be dismissed. See, e.g., Johnson v. Williams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010),

aff’d sub nom. Johnson v. Fenty, No. 10-5105, 2010 WL 4340344 (D.C. Cir. Oct. 1, 2010).

       The Court will, accordingly, dismiss the Petition because it does not appear that this

district is the appropriate forum and because Ransom otherwise fails to state a claim upon which

relief can be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1). A contemporaneous

Order so stating will be issued today.


                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge


Date: April 6, 2017




                                                  3